Title: Patrick Gibson to Thomas Jefferson, 17 May 1817
From: Gibson, Patrick
To: Jefferson, Thomas


          
             Sir
            Richmond
17th May 1817
          
          I have received seven Hhds of your Tobo which I have sold to J Mutter & Co on 60d/. credit at $8¼ no part of it was fine, and 1 Hhd. so indifft as to cause some hesitation in passing it—Our flour market is excessively dull, indeed it is impossible to say what price could now be obtained, as none seem willing to purchase, I do not know that 12$ could be obtained—I have not been able to make any further sale of yours—I have advice from Le Roy Bayard & Co of the receipt of a dft at 3d/s for $2000. remitted them on your accot for which I had to pay a prem: of 1 pCt—I inclose a note for your signature to renew the one due 3/6th of next month   With much respect
          
            Your obt Servt
            Patrick Gibson
          
        